Exhibit 8.1 List of Subsidiaries Companhia Paranaense de Energia - COPEL - Subsidiaries and Controlled Companies as of December 31, 2011. Subsidiary Jurisdiction of Incorporation Names under which Business is Conducted COPEL Geração e Transmissão S.A. Brazil COPEL Geração e Transmissão COPEL Distribuição S.A. Brazil COPEL Distribuição COPEL Telecomunicações S.A. Brazil COPEL Telecomunicações Companhia Paranaense de Gas – Compagas Brazil Compagas Centrais Eletricas do Rio Jordao S.A. – Elejor Brazil Elejor UEG Araucária Ltda. Brazil UEG Araucária Centrais Eólicas do Paraná Ltda. Brazil CEOLPAR Dominó Holdings S.A. Brazil Dominó Holdings Costa Oeste Transmissora de Energia S.A Brazil Costa Oeste Transmissora Marumbi Transmissora de Energia S.A Brazil Marumbi Transmissora Transmissora Sul Brasileira de Energia S.A Brazil Transmissora Sul Brazileira Cutia Empreendimentos Eólicos SPE S.A Brazil Cutia Empreendimentos
